UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1479



In re:   VICTOR J. BUENCAMINO,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:14-ct-3307-BO)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor J. Buencamino, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Victor     J.   Buencamino       petitions      for    a   writ      of    mandamus,

seeking from this court an order directing the district court to

grant his motion for a temporary restraining order.                            Our review

of the district court’s docket reveals that the district court

denied    Buencamino’s       motion   on    May    15,     2015,    and    he    filed   a

notice of appeal of that order.                Accordingly, to the extent that

Buencamino seeks an order directing the district court to act,

we deny the petition as moot.                    We grant leave to proceed in

forma    pauperis.      We     dispense     with    oral    argument       because     the

facts    and   legal    contentions       are     adequately       presented      in   the

materials      before   this    court      and    argument      would     not    aid   the

decisional process.



                                                                     PETITION DENIED




                                           2